Order unanimously affirmed without costs. Memorandum: Supreme Court did not err in denying defendant’s motion to vacate a default judgment. It is undisputed that defendant did not appear in the action in the manner authorized by CPLR 320 (a). Even if, after he was served with a summons with notice, defendant sent two letters to plaintiffs attorney requesting an itemized statement of his account, we conclude that such letters were insufficient to constitute an informal appearance (cf., Meyer v A & B Am., 160 AD2d 688; Taylor v Taylor, 64 AD2d 592; Siegel, NY Prac § 112 [2d ed]). (Appeal from Order of Supreme Court, Livingston County, Cicoria, J.—Vacate Default Judgment.) Present—Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.